     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 1 of 24 Page ID #:1


 1    FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
 2
      JOON SONG (SBN 281391)
 3    joons@novianlaw.com
      NOVIAN & NOVIAN, LLP
 4
      1801 Century Park East, Suite 1201
 5    Los Angeles, CA 90067
      Telephone: (310) 553-1222
 6
      Facsimile: (310) 553-0222
 7
      Attorneys for Plaintiffs
 8
      PARAGON TECHNOLOGY & DEVELOPMENT, INC. and
 9    GATSBY ENTERPRISES, INC.
10
11                          UNITED STATES DISTRICT COURT
12
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
      PARAGON TECHNOLOGY &                  )   Case No.:
14
      DEVELOPMENT, INC., a Delaware         )
15    Corporation; GATSBY ENTERPRISES,      )   COMPLAINT FOR
16    INC., a California Corporation,       )
                                            )   (1) FRAUD
17                      Plaintiffs,         )   (2) FRAUD
18                                          )   (3) CONVERSION
            vs.                             )   (4) BREACH OF CONTRACT
19                                          )   (5) VIOLATION OF CALIFORNIA
20    HARVEY BELFER, an Individual;         )       USURY LAW PURSUANT TO
      TODD BELFER, an Individual; TO BE )           CIVIL CODE § 1916-2
21    LIMITED PARTNERSHIP, an Arizona )         (6) MONEY HAD AND RECEIVED –
22    Limited Partnership; and DOES 1 – 10, )       RECOVERY OF USURIOUS
                                            )       INTEREST PAID
23                      Defendants.         )   (7) RESCISSION OF FORBEARANCE
24                                          )       AGREEMENT
                                            )   (8) RESCISSION OF LOAN
25                                          )       AGREEMENTS
26                                          )
                                            )   AND DEMAND FOR JURY TRIAL
27                                          )
28

                                               1
                                           COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 2 of 24 Page ID #:2


 1          Plaintiffs PARAGON TECHNOLOGY & DEVELOPMENT, INC. (“Paragon”) and
 2    GATSBY ENTERPRISES, INC. (“Gatsby,” collectively with Paragon, “Plaintiffs”)
 3    hereby complain against Defendants HARVEY BELFER (“Harvey Belfer”), TODD
 4    BELFER (“Todd Belfer”), TO BE LIMITED PARTNERSHIP (“TBL”), and DOES 1-
 5    10 as follows.
 6                                  NATURE OF THIS ACTION
 7          1.     This action arises from a pattern of loansharking, usurious loans, fraud,
 8    broken promises, bad faith, and threats by Harvey Belfer and his family-controlled limited
 9    partnership, TBL, against Plaintiffs and their principals. Harvey Belfer, Todd Belfer, and
10    TBL took advantage of Plaintiffs, who being involved in the adult entertainment industry
11    did not have access to traditional financing, by providing loans at up to 30% interest and
12    demanding equity without proper consideration as a “sweetener.” Harvey Belfer and TBL
13    have further broken their contractual obligations to assist Plaintiffs in obtaining additional
14    financing, and at least Harvey Belfer has made threats of physical harm against Plaintiffs’
15    principals, including threatening to have his “colorful” organized crime contacts on the
16    East Coast come and “make things bad” for Plaintiffs. This contrasts with Harvey Belfer
17    and his son and partner TODD BELFER’s (“Todd Belfer”) images in Arizona as upright
18    businessmen and virtuous members of their community. In reality, a significant portion of
19    Harvey Belfer and Todd Belfer’s income is from the proceeds of the adult entertainment
20    industry. In particular, Plaintiffs own and operate “iwantclips.com” (“iwantclips.com”).
21          2.     Not content to grow even more wealthy off of their usurious loans to Plaintiffs,
22    Harvey Belfer, Todd Belfer, and TBL engaged in avaricious, unscrupulous conduct by
23    masterminding a plan involving multiple other individuals, including ROBERT LUNNY
24    (“Robert Lunny”), JAMES POWER (“James Power”), and JEFF SWISHER (“Jeff
25    Swisher,” collectively with Harvey Belfer, Todd Belfer, and TBL, the “Co-Conspirators”),
26    to forcibly take over Plaintiffs and oust its owners/founders. Like Napoleon at Waterloo,
27    Harvey Belfer and TBL have failed in their campaign to wrest control of Plaintiffs, and
28    now must answer for their actions.

                                                 2
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 3 of 24 Page ID #:3


 1                                          THE PARTIES
 2          3.      Plaintiff Paragon is, and at all relevant times was, a corporation incorporated
 3    under the laws of Delaware and qualified to do business in California, with its principal
 4    place of business in Los Angeles County, California.
 5          4.      Plaintiff Gatsby is, and at all relevant times was, a corporation incorporated
 6    under the laws of California, with its principal place of business in Los Angeles County,
 7    California.
 8          5.      Defendant Harvey Belfer is, and at all relevant times was, a citizen of the State
 9    of Arizona. Harvey Belfer is an individual domiciled in Maricopa County, Arizona.
10          6.      Defendant Todd Belfer is, and at all relevant times was, a citizen of the State
11    of Arizona. Todd Belfer is an individual domiciled in Maricopa County, Arizona.
12          7.      Defendant TBL is, and at all relevant times was, an Arizona limited
13    partnership with its principal place of business in Maricopa County, Arizona. TBL is
14    comprised of one general partner and three limited partners. All of TBL’s partners are
15    citizens of Arizona.
16                  a.    2B GP, LLC is the general partner of TBL. 2B GP, LLC is an Arizona
17    limited liability company with its principal place of business in Maricopa County, Arizona.
18    All of 2B GP, LLC’s members are citizens of Arizona.
19                  b.    Harvey Belfer and Sandra H. Belfer as Trustees of the Belfer Family
20    Trust dated April 30, 1986, restated is a limited partner of TBL. Harvey Belfer and Sandra
21    H. Belfer are citizens of Arizona who are domiciled in Maricopa County, Arizona.
22                  c.    Todd Belfer as Trustee of the Todd Belfer Trust is a limited partner of
23    TBL. Todd Belfer is a citizen of Arizona who is domiciled in Maricopa County, Arizona.
24                  d.    Beth Belfer as Trustee of the Beth Belfer Trust is a limited partner of
25    TBL. Beth Belfer is a citizen of Arizona who is domiciled in Maricopa County, Arizona.
26          8.      Plaintiffs are unaware of the true names and capacities of the defendants
27    named herein as DOES 1 through 10, inclusive, whether individual, corporate, associates,
28    or otherwise and therefore sue defendants by fictitious names. Plaintiffs will seek leave of

                                                  3
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 4 of 24 Page ID #:4


 1    court to amend this Complaint to set forth the true names and capacities of said defendants
 2    if and when the same has been ascertained. Plaintiffs are informed and believe and thereon
 3    allege that DOES 1 through 10, inclusive, and each of them, are responsible in some
 4    manner for the wrongful acts, occurrences, and/or omissions alleged herein and for the
 5    damages caused to Plaintiffs.
 6          9.     Plaintiffs are informed and believe, and thereon alleges, that each of the
 7    defendants designated as a DOE is responsible in some manner for the events and
 8    happenings herein referred to and caused damages thereby to Plaintiffs as herein alleged.
 9    Plaintiffs are informed and believe, and on such information and belief allege, that each
10    defendant herein, in addition to acting for himself, itself and/or on his, her, or its behalf,
11    individually, is, and at all relevant times was, acting as the agent, servant, employee and/or
12    representative of and with the knowledge, consent and permission of each of the remaining
13    defendants and within the course, scope and authority of said agency, service, employment
14    and/or representation. Plaintiffs are further informed and believe, and on such information
15    and belief allege, that the acts and conduct of each such defendant was fully ratified by
16    each of the remaining defendants herein. Harvey Belfer, Todd Belfer, TBL, and the
17    defendants designated as DOES 1-10 shall be referred to collectively as “Defendants”
18    where appropriate.
19                                 JURISDICTION AND VENUE
20          10.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as
21    there is diversity of citizenship between the parties, and the amount in controversy exceeds
22    $75,000, exclusive of interest and costs.
23          11.    Venue is proper under 28 U.S.C § 1391(b)(2) because a substantial part of the
24    events or omissions giving rise to the claims occurred in this district. In the alternative,
25    venue is also proper under 28 U.S.C. § 1391(b)(3), as both Harvey Belfer and TBL are
26    subject to the court’s personal jurisdiction with respect to this action. Furthermore, venue
27    is also proper due to the venue provision in one of the contracts relevant to this action.
28    //

                                                 4
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 5 of 24 Page ID #:5


 1                       PERSONAL JURISDICTION OVER DEFENDANTS
 2          12.    This Court may exercise personal jurisdiction over Harvey Belfer, Todd
 3    Belfer, and TBL for the reasons set forth below, as will be further discussed in the
 4    remainder of the Complaint:
 5                 e.      TBL has consented to the jurisdiction of this Court via an amended and
 6    restated promissory note between TBL and Plaintiffs dated August 29, 2019.
 7                 f.      Harvey Belfer is subject to the jurisdiction of this Court because he has
 8    purposefully availed himself of the privilege of conducting activities in California,
 9    including entering into agreements with Plaintiffs in California and visiting California on
10    numerous occasions for the purpose of conducting business with Plaintiffs.
11                 g.      Todd Belfer is subject to the jurisdiction of this Court because he has
12    purposefully availed himself of the privilege of conducting activities in California,
13    including visiting California on numerous occasions for the purpose of conducting business
14    with Plaintiffs.
15                 h.      Harvey Belfer, Todd Belfer, and TBL thus have sufficient relationships
16    with California and the litigation, as will be set forth in more detail in this Complaint, such
17    that traditional notions of fair play and substantial justice are not offended by his defending
18    against this action in California federal court.
19                               BACKGROUND ALLEGATIONS
20          13.    Paragon is a platform for online adult content that helps hundreds of
21    independent contractor content creators earn livelihoods. Gatsby is a wholly-owned
22    subsidiary of Paragon.
23          14.    Plaintiffs own and operate iwantclips.com, an adult entertainment website
24    where independent content creators can earn livelihoods by posting clips for sale.
25    Plaintiffs, through iwantclips.com, thus empowers tens of thousands of content creators in
26    achieving financial security and success.
27          15.    Plaintiffs were founded by Jude Hudson (“Hudson”) and his wife, who are
28    still majority owners, officers, and directors.

                                                  5
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 6 of 24 Page ID #:6


 1          16.    It is notoriously difficult for businesses in this industry to obtain traditional
 2    financing, such as through banks. Therefore, Plaintiffs were compelled to deal with Harvey
 3    Belfer, a loan shark who profited handsomely by providing loans at extraordinarily high
 4    interest rates—up to thirty (30) percent—to Plaintiffs. Harvey Belfer was able to maintain
 5    a level of separation and the veneer of respectability in his tony Scottsdale, Arizona enclave
 6    by providing loans through TBL, thus ensuring that his neighbors and business associates
 7    did not know he was investing in pornography.
 8          17.    These usurious loans were hugely profitable for TBL. They were also secured
 9    by personal guaranties, pledges of shares, and other collateral, which gave TBL legal
10    means to influence and harass Plaintiffs.
11                                       The Usurious Loans
12          18.    TBL’s first loan to Plaintiffs was made on or about April 25, 2014. Over the
13    course of the next few years, TBL extended other loans to Plaintiffs, as follows:
14     DATE                  AMOUNT INTEREST                         ALLEGED EQUITY
15     April 25, 2014        $20,000        6%                       2%
       October 1, 2015       $50,000        20%                      3% (requested after)
16     December 2, 2016      $150,000       20%                      3% (requested after)
17     April 18, 2017*       $150,000       15% (should be 10%) 10% (condition unmet)
18     June 12, 2017*        $450,000       15%
       September 27, 2017* $100,000         15%
19     December 1, 2017* $150,000           15%
20     December 18, 2017* $200,000          15%
21     February 9, 2018*     $200,000       25%                      1%
       June 6, 2018*         $400,000       30%                      3%
22     August 2, 2018*       $300,000       30%                      2%
23     January 17, 2019*     $400,000       20%                      5% (never issued)
24     July 31, 2019         $100,000       15%
       Amended and Restated Promissory Note dated August 29, 2019 (incorporated the loans
25                marked with asterisks (*)) at 15% interest starting January 1, 2020
26                       Forbearance Agreement dated December 17, 2019
27     December 17, 2019 $150,000           15%

28          19.    On paper, TBL was to have provided $2,820,000 in funds via loans to

                                                 6
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 7 of 24 Page ID #:7


 1    Plaintiffs. However, on information and belief, TBL did not provide the full $2,820,000.
 2          20.    With the exception of the first loan dated April 25, 2014, the interest rate for
 3    every other loan was at least 15% and up to 30%.
 4          21.    Each loan was purported to be governed under Arizona law. However, after
 5    the Amended and Restated Promissory Note dated August 29, 2019 (“Amended
 6    Promissory Note”), the loans purported to apply California law.
 7          22.    TBL requested equity in Paragon as additional and gratuitous consideration in
 8    exchange for entering into the April 25, 2014, April 18, 2017, February 9, 2018, June 6,
 9    2018, August 2, 2018, and January 17, 2019 loan agreements with Plaintiffs.
10          23.    TBL received a stock certificate representing 10% of the equity in Paragon
11    under the April 18, 2017 loan up front. TBL was not entitled to any grant of equity under
12    the April 18, 2017 loan because it failed to fulfill its obligations under that loan—namely,
13    to help secure a separate lending deal with third parties within 30 days of execution. When
14    Hudson confronted Harvey Belfer about TBL’s failure, Harvey Belfer grew enraged,
15    shouting at Hudson and reminding Hudson he had done so much for Plaintiffs. Harvey
16    Belfer told Hudson that he did not want to make an enemy out of Harvey Belfer, and
17    Harvey Belfer threatened to demand all his money back unless Plaintiffs acquiesced. In
18    the face of these threats, Plaintiffs had no choice but to stand down.
19          24.    In addition, the interest rate on the April 18, 2017 loan and all subsequent
20    loans should have been 10%. TBL continued to charge the higher 15% rate and Plaintiffs
21    did not object because Hudson feared for his safety. TBL also agreed not to ask for any
22    additional equity in Paragon after this loan.
23          25.    Although not stated anywhere on the loan agreements, TBL had requested
24    Plaintiffs provide additional equity in Paragon for the October 1, 2015 and December 2,
25    2016 loans as “sweeteners.” Harvey Belfer threatened Hudson in the event Plaintiffs did
26    not, in fact, provide such equity, stating that it was better to have Harvey Belfer as a “friend
27    than an enemy.”
28          26.    Plaintiffs delivered stock certificates to TBL totaling 24% of the Class A

                                                  7
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 8 of 24 Page ID #:8


 1    common stock in Paragon.
 2          27.    Harvey Belfer also requested that Paragon issue 5% equity to Todd Belfer in
 3    connection with the January 17, 2019 loan as an additional sweetener. Robert Lunny
 4    pushed to renegotiate interest on outstanding loans, and Harvey Belfer was open to this
 5    suggestion if Plaintiffs gave Todd Belfer equity in Paragon as such a grant would make
 6    Harvey Belfer “happy” and would allow Todd Belfer to increase his involvement in
 7    Paragon.
 8          28.    Plaintiffs therefore delivered a stock certificate for 5% equity in Paragon to
 9    Todd Belfer in connection with the January 17, 2019 loan, which Todd Belfer later
10    transferred to TBL.
11          29.    TBL is not entitled to any shares in Paragon. At most—and without waiving
12    any claims or rights—TBL obtained only up to 2% of Paragon’s Class A common stock as
13    additional (and gratuitous) consideration for having provided loans to Paragon.
14          30.    In or about August 2019, Paragon underwent a 100:1 stock split such that the
15    10,000 shares of Class A stock were increased to 1,000,000 shares total, combined, in Class
16    A voting stock and Class B non-voting stock. TBL’s 2,900 shares of Class A common
17    stock (including Todd Belfer’s 5% equity stake) thus became 290,000 shares of Class B
18    common stock.
19          31.    The Amended Promissory Note incorporated the loans and amounts of the
20    loans marked by asterisks in the chart above, and had a stated value of $1,819,830.00. The
21    Amended Promissory Note, as stated above, is governed by California law.                 The
22    $1,819,830.00 stated value of this note includes capitalized interest that was charged on
23    incorporated loans that ranged from rates of 15% to 30% interest.
24          32.    On or about December 17, 2019, Plaintiffs entered into one other loan with
25    TBL after the Amended Promissory Note for $150,000 at 15% interest. This loan is
26    governed by California law.
27          33.    As of the date of this Complaint, Plaintiffs are fully current with all repayment
28    obligations on their loans with TBL.

                                                 8
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 9 of 24 Page ID #:9


 1                            TBL’s Conspiracy to Take Over Plaintiffs
 2          34.    As a result of the loans and the additional gratuitous awards of equity in
 3    Paragon, TBL was both the primary lender to Plaintiffs and a minority shareholder in
 4    Paragon. TBL used both statuses as leverage in its campaign to take over Plaintiffs.
 5          35.    The Co-Conspirators’ first move in or about October 2018 was to cause James
 6    Power and Jeff Swisher, who were employees of Plaintiffs in charge of operations and
 7    payouts, to leave Plaintiffs and use their proprietary knowledge to set up a new competing
 8    entity called 4TH POWER TECHNOLOGY LLC (“4th Power”) in Arizona.
 9          36.    Fortunately for Plaintiffs, they had competent and loyal employees who were
10    able to step in and prevent any disruptions in business operations, and Plaintiffs were able
11    to terminate James Power and Jeff Swisher in time.
12          37.    Undeterred, Harvey Belfer caused Plaintiffs to hire Robert Lunny as
13    Paragon’s Chief Financial Officer and Chief Operating Officer, as well as a director,
14    heralding Robert Lunny as a business and financial wizard. In truth, Robert Lunny was
15    installed to act as Harvey Belfer and TBL’s “eyes and ears” and to set about events that
16    would likely have caused Plaintiffs to default on loan payments to TBL, thereby providing
17    TBL with all of Plaintiffs’ shares and the ability to quickly sell the company for a large
18    profit for TBL.
19          38.    In the less than one year Robert Lunny was employed by Plaintiffs, he
20    resoundingly showed his divided loyalties and sheer incompetence. Robert Lunny’s
21    disastrous tenure with Plaintiffs lasted from March 1, 2019 to January 24, 2020.
22          39.    Concurrently with Robert Lunny’s installation as an officer and director of
23    Paragon, Todd Belfer and TBL recommended Plaintiffs retain a Scottsdale law firm,
24    WEISS BROWN, PLLC (“Weiss Brown”), to draft loan documents that would effectively
25    cede control of Plaintiffs to the Co-Conspirators, as well as to act from that point forward
26    as corporate counsel.
27          40.    Although Weiss Brown was formally retained by Paragon on or about
28    February 11, 2019, neither Weiss Brown nor Co-Conspirators revealed to Plaintiffs that

                                                9
                                            COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 10 of 24 Page ID #:10


 1     Weiss Brown had represented Todd Belfer and his investment company, CANAL
 2     PARTNERS, LLC, in the past.
 3           41.     Weiss Brown improperly conferred with at least Todd Belfer on these loan
 4     documents, ultimately drafting documents that were so one-sided and favorable to TBL
 5     that Plaintiffs were compelled to find new and independent legal counsel.
 6           42.     At 10:44 am on April 26, 2019, Rick J. Lopez of Weiss Brown sent an email
 7     to Hudson and Todd Belfer, among others, regarding entitled “Paragon / Gatsby/ Want
 8     LLC -- Reorganization Documents (WB 4.26.19).” This email contained a zip file
 9     attachment with 175 pages of documents relating to crucial corporate actions, including
10     reorganizations of Plaintiffs, and loan modifications.     In particular, some of these
11     documents provided for onerous loan terms for Plaintiffs, including 100% pledges of
12     Hudsons’ shares, personal guaranties, and provisions increasing TBL’s control over
13     Plaintiffs’ corporate affairs. Other terms included unilateral attorneys’ fee provisions
14     awarding fees only to TBL for any breaches of the agreement, granting control over the
15     board of directors of Paragon to TBL, and requiring a vesting schedule for Hudson’s shares
16     in Paragon.
17           43.     Yet, despite the number of pages and the importance of these documents to
18     the fate of Plaintiffs, Mr. Lopez wrote that there was “[n]o need to review before today’s
19     call,” which was to take place at 3:30 pm that very same day.
20           44.     During this April 26, 2019 call, which was recorded with the permission of
21     all participants, Hudson challenged Weiss Brown, TBL, Harvey Belfer, Todd Belfer, and
22     Robert Lunny about the necessity of the documents and about the extraordinarily one-sided
23     terms. Hudson questioned why Weiss Brown, which should have been acting as Paragon’s
24     counsel, was recommending courses of action that would completely favor TBL.
25           45.     As a result of this call, Plaintiffs retained their own independent legal
26     counsel—this time located in California and not associated with TBL in any way—who
27     confirmed Plaintiffs’ conclusions. Plaintiffs did not sign the documents prepared by Weiss
28     Brown.

                                               10
                                            COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 11 of 24 Page ID #:11


 1           46.    When this Trojan Horse with Weiss Brown did not succeed, TBL fell back on
 2     its inside man, Robert Lunny, who as CFO/COO held enormous sway over Plaintiffs.
 3           47.    In addition to presiding over numerous errors—including mismanaging
 4     payments so that Plaintiffs had a cash flow issue such that they might not have been able
 5     to make timely loan repayments to TBL—Robert Lunny coerced Plaintiffs to enter into the
 6     December 17, 2019 loan for $150,000, repeatedly warning Plaintiffs that without this loan
 7     there would be drastic consequences, including having to cease operations.
 8           48.    This loan had draconian terms, including personal guaranties and pledges of
 9     100% of Plaintiffs’ owners shares. Indeed, TBL wanted to remove both Hudson and his
10     wife to be removed from all company bank accounts and for Robert Lunny to have full
11     control over the operating budget, giving him the power to hire and terminate employees
12     as well as to adjust salaries. This would mean that Robert Lunny, not Hudson and his wife,
13     would have effective control over the company.
14           49.    In addition, while acting as their trusted CFO/COO, Robert Lunny caused
15     Plaintiffs to believe they would not be able to make a loan repayment in or about December
16     2019, which led directly to Plaintiffs signing, under duress and under false pretenses, a
17     Forbearance Agreement on December 17, 2019 that significantly increased TBL’s control
18     over Plaintiffs.
19           50.    Robert Lunny hounded Hudson to sign the Forbearance Agreement, even
20     going so far as to have it sent via DocuSign to Hudson after working hours and not allowing
21     Hudson adequate time to have the Forbearance Agreement reviewed by independent legal
22     counsel.
23           51.    Now, months later and after a thorough investigation, Plaintiffs have
24     determined that Robert Lunny’s statements were not only untrue, but specifically intended
25     to cause Plaintiffs to enter into the December 17, 2019 loan agreement and Forbearance
26     Agreement—agreements that were not only unnecessary, but specifically calculated to
27     allow the Co-Conspirators to take over Plaintiffs in the event of breach or default.
28           52.    With these unconscionable loan agreements in place, and with Robert Lunny

                                                11
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 12 of 24 Page ID #:12


 1     burrowed inside the corporate apparatus and James Power and Jeff Swisher waiting in the
 2     wings to take over day-to-day operations, the Co-Conspirators fomented various conflicts
 3     to try to get Plaintiffs to breach the loan agreements. Their end goal was to cause breach
 4     or default, which would effectively transfer control of Plaintiffs to the Co-Conspirators.
 5           53.    Unfortunately for the Co-Conspirators, Plaintiffs did not breach or default on
 6     the loan agreements. Because of this, the Co-Conspirators concocted a Gulf of Tonkin-
 7     type incident to serve as the pretext for a shareholder derivative lawsuit by TBL against
 8     Plaintiffs’ principals, To Be Limited Partnership v. Jude Hudson, et al. (C.D.Cal. Case No.
 9     2:20-cv-03238-JFW-MAA) (the “Shareholder Derivative Action”).             The Shareholder
10     Derivative Action was filed on April 7, 2020.
11           54.    TBL then filed an amended complaint, an ex parte application for a temporary
12     restraining order and order to show cause on a preliminary injunction, and a motion to
13     appoint a receiver over Plaintiffs on April 20, 2020—all before the actual complaints were
14     ever served on Plaintiffs.
15           55.    Fortunately for Plaintiffs, Robert Lunny’s ego got the best of him and he told
16     Hudson in their last verbal exchange that “he better get a good lawyer” and laughed that
17     he was about to get a rude surprise. This tipped Plaintiffs off to a potential legal action
18     coming from TBL and allowed them critical time to source legal counsel.
19           56.    The ex parte application was denied and the motion to appoint a receiver was
20     stricken by the court.
21                         PLAINTIFFS’ FIRST CLAIM FOR RELIEF:
22                                              FRAUD
23                                  (AGAINST HARVEY BELFER)
24           57.    Plaintiffs reallege and incorporate by reference the prior and subsequent
25     paragraphs of this Complaint.
26           58.    In the first week of April 2017, Hudson had a breakfast meeting with Harvey
27     Belfer, Allen Weintraub, and Aaron Lee at the Morning Squeeze restaurant in Scottsdale,
28     Arizona. Harvey Belfer owns the Morning Squeeze chain of restaurants.

                                                12
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 13 of 24 Page ID #:13


 1           59.    The parties at this meeting discussed the need for Plaintiffs to secure $900,000
 2     in funding to allow iwantclips.com to grow and remain competitive.
 3           60.    Harvey Belfer made verbal statements in which he made certain promises on
 4     behalf of TBL, as well as the statement that his value to Plaintiffs was as a “private bank,”
 5     and that either he or his personal network would be able to provide money so long as
 6     Plaintiffs were able to repay it.
 7           61.    During this meeting, Harvey Belfer assured Jude Hudson that he would
 8     immediately facilitate such agreeable lending deal, and represented to Jude Hudson that
 9     such a deal was a foregone conclusion.
10           62.    In fact, Harvey Belfer had invited Weintraub to this breakfast meeting for the
11     express purpose of securing funding for Plaintiffs. Weintraub stated that he was a loan
12     broker and that he would not have any difficulties in finding Plaintiffs a $900,000 loan at
13     10% interest or below.
14           63.    Hudson, on behalf of Plaintiffs, requested a short-term, interest-free bridge
15     loan of $150,000.
16           64.    Harvey Belfer, on behalf of TBL, verbally agreed to provide such a loan. In
17     addition, Harvey Belfer promised to facilitate an agreeable lending deal within 30 days
18     between Paragon, on one hand, and individuals such as Allen Weintraub and Scott
19     Ferguson, on the other.
20           65.    This verbal conversation and Harvey Belfer’s verbal promises were
21     memorialized in a written loan agreement dated April 18, 2017, as follows below.
22           66.    If Harvey Belfer did not facilitate any suitable deal with any lenders within 30
23     days of the date of the agreement, the parties agreed that the bridge loan would convert into
24     a one-year interest only loan at 10% interest, with the full principal due on or before April
25     18, 2018.
26           67.    However, if Harvey Belfer was able to facilitate a deal between lenders and
27     Plaintiffs, TBL was to receive 10% equity in Paragon. Harvey Belfer insisted that TBL be
28     issued this 10% equity in Paragon at the signing of the agreement, despite the conditional

                                                13
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 14 of 24 Page ID #:14


 1     nature of this incentive.
 2           68.    In addition, Plaintiffs and TBL agreed that should any lending arrangement
 3     not materialize, as Harvey Belfer had promised, TBL would provide up to $750,000 in
 4     additional loans to Plaintiffs at 10% interest.
 5           69.    At the time he made his verbal representations to Hudson at the Morning
 6     Squeeze in April 2017, Harvey Belfer had no intention of actually following through with
 7     his promises to facilitate a suitable lending arrangement with anyone.
 8           70.    Indeed, Harvey Belfer intended for these promises to induce Hudson to enter
 9     into an agreement binding Plaintiffs.
10           71.    Weintraub’s presence was meant to add credibility to Harvey Belfer’s
11     statements made at the Morning Squeeze, but this was part of Harvey Belfer’s scheme.
12           72.    Harvey Belfer further intended to enter into this agreement in order to obtain
13     10% more equity in Paragon, for which he did not intend to pay any consideration. This is
14     why Harvey Belfer insisted upon Paragon providing the 10% equity to TBL immediately
15     upon signing of the agreement on April 18, 2017.
16           73.    With the 10% equity in hand, all Harvey Belfer needed to do was sit and do
17     nothing and wait for the 30-day loan period to expire, at which point the loan would
18     automatically convert into a one-year term loan at 10% interest.
19           74.    Harvey Belfer intentionally failed to broker a suitable lending deal, and
20     furthermore intentionally failed to cause TBL to provide the additional promised $750,000
21     after April 18, 2017.
22           75.    It was not until December 1, 2017 that TBL provided this additional $750,000.
23           76.    Furthermore, although TBL, through Harvey Belfer, had agreed that all funds
24     provided by TBL under this agreement would be at 10% interest, TBL charged 15% on the
25     entire $900,000. Indeed, Harvey Belfer, on behalf of TBL, had agreed that any further
26     loans to Plaintiffs would be at 10% interest and equity-free.
27           77.    On or about December 1, 2017, Hudson and Harvey Belfer were again having
28     breakfast at the Morning Squeeze in Scottsdale, Arizona. Hudson confronted Harvey

                                                  14
                                               COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 15 of 24 Page ID #:15


 1     Belfer about TBL’s failures to broker a lending agreement with third parties and the nearly
 2     eight-month delay in providing the additional $750,000, and requested the interest rate be
 3     reduced from 15% to the agreed-upon 10% as well as a return of the 10% equity. When
 4     confronted, Harvey Belfer threatened Hudson’s physical safety and told him in no
 5     uncertain terms that Hudson would not want Harvey Belfer as an enemy, and further
 6     threatened to take his money back from Plaintiffs.
 7           78.    When Harvey Belfer made his verbal representations on behalf of TBL to
 8     Hudson in early April 2017, therefore, he had absolutely no intention of performing the
 9     promises he made on behalf of TBL.
10           79.    In fact, Harvey Belfer only intended to lock Plaintiffs into a 15% interest loan
11     and to effectively steal 10% equity in Paragon, as evidenced by the fact that he insisted that
12     Plaintiffs provide the 10% equity to TBL immediately upon signing the agreement.
13           80.    Harvey Belfer, on behalf of TBL, intended that Hudson and Plaintiffs rely on
14     his promises to enter into the written agreement.
15           81.    Hudson, on behalf of Plaintiffs, signed the agreement in reasonable reliance
16     on Harvey Belfer’s promises on behalf of TBL.
17           82.    As a direct and proximate result of relying on Harvey Belfer’s promises on
18     behalf of TBL, Plaintiffs were injured in an amount to be proven at trial, but at least
19     $900,000.
20           83.    As a direct and proximate result of relying on Harvey Belfer’s promises on
21     behalf of TBL, Plaintiffs were also injured by being deprived of 10% equity in Paragon.
22           84.    Plaintiffs are informed and believe, and on that basis allege, that in doing the
23     acts described above, Harvey Belfer acted with malice and with the specific intent to injure
24     Plaintiffs. Plaintiffs therefore seek an award of punitive damages in an amount to be
25     determined at the time of trial.
26     //
27     //
28     //

                                                 15
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 16 of 24 Page ID #:16


 1                                  SECOND CLAIM FOR RELIEF:
 2                                                FRAUD
 3                          (AGAINST TODD BELFER AND DOES 1 – 10)
 4             85.     Plaintiffs reallege and incorporate by reference the prior and subsequent
 5     paragraphs of this Complaint.
 6             86.     In early February 2019, Hudson had verbal conversations at the Morning
 7     Squeeze with Harvey Belfer, Todd Belfer, and Robert Lunny regarding consolidating and
 8     restating all of Plaintiffs’ loans with TBL. Many of the loan documents had been prepared
 9     by laypersons, and Todd Belfer, in particular, stated his concerns that they were legally
10     insufficient.
11             87.     Todd Belfer has a bachelor’s degree in finance and a real estate degree from
12     the University of Arizona, and has billed himself as a serial entrepreneur.
13             88.     Todd Belfer recommended to Hudson that he retain Weiss Brown, an Arizona
14     law firm. Hudson thought this was odd at the time, given that Plaintiffs were at this time
15     based in California and would likely need California-licensed attorneys. However, Hudson
16     acquiesced based on Todd Belfer’s assurances that Weiss Brown was an excellent law firm.
17             89.     Weiss Brown was formally retained by Paragon on or about February 11,
18     2019.
19             90.     At no time did either Weiss Brown or Todd Belfer ever reveal to Hudson that
20     Weiss Brown had done work with Todd Belfer and Canal Partners, LLC in the past and,
21     on information and belief, was still doing work for Todd Belfer.
22             91.     Therefore, Todd Belfer intentionally failed to disclose the material
23     information about potential conflicts of interest to Plaintiffs, and on information and belief,
24     requested Weiss Brown stay silent on this issue as well.
25             92.     On April 26, 2019, as described above, Hudson confronted Weiss Brown and
26     Todd Belfer about the extraordinarily one-sided loan documents, which if signed would
27     have ceded significant control of Plaintiffs to TBL and its proxies and would have exposed
28     Hudson and his wife to great potential liability.

                                                  16
                                               COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 17 of 24 Page ID #:17


 1           93.    Todd Belfer, on behalf of TBL, intended that Hudson and Plaintiffs rely on
 2     his representations that Weiss Brown was neutral and effective counsel, when in fact they
 3     were anything but.
 4           94.    Todd Belfer, on behalf of TBL, intended that Hudson and Plaintiffs rely on
 5     Weiss Brown’s legal advice and documents under the mistaken belief—fostered by Todd
 6     Belfer and Weiss Brown’s statements and nondisclosures—that the 175 pages of
 7     documents to be reviewed and signed in less than five hours would consolidate and restate
 8     all loans between Plaintiffs and TBL in a fair and equitable manner.
 9           95.    Hudson, on behalf of Plaintiffs, had relied on Todd Belfer and Weiss Brown
10     to prepare extensive, complicated loan and corporate restructuring documents.
11           96.    Hudson did not sign these documents on behalf of Plaintiffs, but Plaintiffs
12     were forced to pay Weiss Brown’s fees as well as the fees for Plaintiffs’ own independent
13     legal counsel.
14           97.    As a direct and proximate result of relying on Todd Belfer’s representations,
15     and as a direct and proximate result of Todd Belfer’s nondisclosures of potential conflicts
16     of interest between Plaintiffs and Weiss Brown, Plaintiffs were injured in an amount to be
17     proven at trial, but at least $200,000.
18           98.    Plaintiffs are informed and believe, and on that basis allege, that in doing the
19     acts described above, Todd Belfer acted with malice and with the specific intent to injure
20     Plaintiffs. Plaintiffs therefore seek an award of punitive damages in an amount to be
21     determined at the time of trial.
22                                        THIRD CLAIM FOR RELIEF:
23                                                CONVERSION
24                                               (AGAINST TBL)
25           99.    Plaintiffs reallege and incorporate by reference the prior and subsequent
26     paragraphs of this Complaint.
27           100. TBL has in its possession stock certificates in Paragon representing anywhere
28     up to 29% of its Class B common stock, at least 27% of which were coerced from Paragon

                                                    17
                                                 COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 18 of 24 Page ID #:18


 1     through fraud and breach of contract as described in this Complaint, and taken without
 2     proper consideration.
 3            101. On information and belief, TBL holds these stock certificates in its name
 4     and/or the name of a related entity, To Be Limited LLC.
 5            102. Californian law allows conversion claims for classes of property represented
 6     by documents, such as stock certificates, as well as the actual shares represented by those
 7     certificates.
 8            103. Paragon owned this 27% of its Class B common stock.
 9            104. TBL substantially interfered with Paragon’s property by knowingly and
10     intentionally taking possession of the stock certificates, and the shares which they
11     represent, through subterfuge, fraud, and breach of contract as described in this Complaint.
12            105. Plaintiffs did not consent to this possession, as evidenced by Hudson’s
13     conversation on or about December 1, 2017 with Harvey Belfer of TBL asking for a return
14     of 10% of the equity in Paragon. Hudson, on behalf of Plaintiffs, did not object more
15     vociferously because he was afraid for the safety of himself and his wife.
16            106. Harvey Belfer, on behalf of TBL, intentionally failed to return any equity or
17     stock certificates in Paragon when asked, and indeed threatened Hudson with physical
18     harm on the occasion when Hudson requested their return.
19            107. On information and belief, the stock certificates evidencing a 27% equity
20     stake in Paragon are worth at least $1,300,000.
21            108. As a direct and proximate result of TBL’s above-described conversions,
22     Plaintiffs have been damaged in an amount to be determined at trial, but at least $1,300,000.
23                                 FOURTH CLAIM FOR RELIEF:
24                                     BREACH OF CONTRACT
25                                          (AGAINST TBL)
26            109. Plaintiffs reallege and incorporate by reference the prior and subsequent
27     paragraphs of this Complaint.
28            110. As set forth in Plaintiffs’ first claim for relief for fraud against Harvey Belfer,

                                                 18
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 19 of 24 Page ID #:19


 1     Plaintiffs and TBL entered into a contract on or about April 18, 2017 in which TBL agreed
 2     to provide a 30-day interest-free bridge loan to Paragon and procure a lending arrangement
 3     by which Plaintiffs could borrow funds from third parties, and, if that arrangement did not
 4     materialize, loan a total of $900,000 to Plaintiffs at 10% interest.
 5            111. In exchange, Plaintiffs provided TBL with 10% equity in Paragon—upfront,
 6     as insisted upon by Harvey Belfer.
 7            112. TBL breached this agreement by failing to procure a third-party lending
 8     arrangement for Plaintiffs.
 9            113. TBL further breached this agreement by charging 15% interest on the
10     $900,000 to Plaintiffs instead of 10%.
11            114. TBL further breached this agreement by keeping the 10% equity stake in
12     Paragon despite not having procured a suitable third-party lending arrangement for
13     Plaintiffs.
14            115. Plaintiffs performed all of their obligations under this agreement.
15            116. TBL was not excused from any performance or its obligations under this
16     agreement.
17            117. As a direct and proximate result of the above-described breaches of the
18     agreement, Plaintiffs have been damaged in an amount to be determined at trial, but no less
19     than $750,000.
20                                   FIFTH CLAIM FOR RELIEF:
21               VIOLATION OF CALIFORNIA USURY LAW PURSUANT TO
22                                       CIVIL CODE § 1916-2
23                   (AGAINST HARVEY BELFER, TODD BELFER, AND TBL)
24            118. Plaintiffs reallege and incorporate by reference the prior and subsequent
25     paragraphs of this Complaint.
26            119. The Amended Promissory Note dated August 29, 2019 contains illegal
27     interest rates, calling for 15% interest, as well as increased interest rate penalties of 3% for
28     late payment (thus totaling 18%).

                                                  19
                                               COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 20 of 24 Page ID #:20


 1           120. California usury law which sets the legal rate of interest for any loan or
 2     forbearance for commercial purposes at 12%. Therefore, the Amended Promissory Note
 3     on its face violates California usury law.
 4           121. Under Civil Code section 1916-3, a court may allow Plaintiffs to recover
 5     treble the amount of money so paid or value delivered where the interest rate under a loan
 6     agreement is in violation California usury law.
 7           122. In addition, Plaintiffs and TBL entered into two separate loan agreements on
 8     July 31, 2019 for $100,000 and December 17, 2019 for $150,000, both at interest rates of
 9     15% and a default interest rate of 3% (totaling 18%).
10           123. Therefore, for a combined $2,069,830, Plaintiffs have paid approximately
11     $748,487 in interest to-date on the Amended Promissory Note (and the loans incorporated
12     into the Amended Promissory Note), the July 31, 2019 loan, and the December 17, 2019
13     loan, and are still making interest payments on these loans as of the date of this Complaint.
14           124. Hudson and his wife are personal guarantors of these loans, and at all relevant
15     times, Plaintiffs had assets under any applicable threshold under relevant usury law.
16           125. Such money paid by Plaintiffs to TBL (and distributed to Harvey Belfer and
17     Todd Belfer, along with the other partners of TBL), totaling approximately $748,487,
18     should therefore be trebled to an amount of $2,245,461 and awarded to Plaintiffs pursuant
19     to Civil Code section 1916-3.
20                                  SIXTH CLAIM FOR RELIEF:
21               MONEY HAD AND RECEIVED – RECOVERY OF USURIOUS
22                                         INTEREST PAID
23                (AGAINST HARVEY BELFER, TODD BELFER, AND TBL)
24           126. Plaintiffs reallege and incorporate by reference the prior and subsequent
25     paragraphs of this Complaint.
26           127. As described in Plaintiffs’ fifth claim for relief above, Plaintiffs have paid
27     approximately $748,487 in interest on usurious loans to TBL.
28           128. As of the date of this Complaint, Plaintiffs are still making interest payments

                                                 20
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 21 of 24 Page ID #:21


 1     on the loan agreements discussed specifically in Plaintiffs’ fifth claim for relief above.
 2            129. Such money paid by Plaintiffs to TBL (and distributed to Harvey Belfer and
 3     Todd Belfer, along with the other partners of TBL), totaling approximately $748,487, must
 4     be returned to Plaintiffs.
 5                                  SEVENTH CLAIM FOR RELIEF:
 6             RECISSION OF FORBEARANCE AGREEMENT PURSUANT TO
 7                                     CIVIL CODE § 1689(b)(1)
 8                                  (AGAINST TBL AND DOES 1-10)
 9            130. Plaintiffs reallege and incorporate by reference the prior and subsequent
10     paragraphs of this Complaint.
11            131. Plaintiffs entered into a Forbearance Agreement with TBL dated December
12     17, 2019.
13            132. Pursuant to that Forbearance Agreement, TBL agreed to forbear on one
14     interest payment of $22,747.88 due in December 2019, and to forbear on such payments
15     until March 1, 2020.
16            133. However, in exchange for such forbearance, TBL exacted numerous
17     concessions from Plaintiffs, including limitations on shareholder loans, annual salaries or
18     raises, and the removal of Hudson as a signatory on company bank accounts.
19            134. As described in this Complaint, Robert Lunny—in concert with his Co-
20     Conspirators—misrepresented Plaintiffs’ ability to pay the December 2019 interest
21     payment and Plaintiffs’ financial situation, and coerced Plaintiffs into signing without
22     providing time for independent financial or legal review of the Forbearance Agreement
23     (and other loan documents totaling 46 pages). Thus, Plaintiffs entered into the Forbearance
24     Agreement under duress.
25            135. This was part of TBL and its Co-Conspirators’ campaign to take over
26     Plaintiffs.
27            136. As a result of this duress, Plaintiffs are entitled to rescission of the
28     Forbearance Agreement. This Complaint shall serve as notice of Plaintiffs’ intent to

                                                 21
                                              COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 22 of 24 Page ID #:22


 1     rescind the Forbearance Agreement.
 2                                 EIGHTH CLAIM FOR RELIEF:
 3                  RECISSION OF LOAN AGREEMENTS PURSUANT TO
 4                                     CIVIL CODE § 1689(b)(2)
 5                                (AGAINST TBL AND DOES 1-10)
 6           137. Plaintiffs reallege and incorporate by reference the prior and subsequent
 7     paragraphs of this Complaint.
 8           138. Plaintiffs entered into five separate loan agreements through which TBL
 9     allegedly obtained a total of 18% equity in Paragon: April 25, 2014 (2%); April 18, 2017
10     (10%); February 9, 2018 (1%); June 6, 2018 (3%); and August 2, 2018 (2%).
11           139. However, each of these loan agreements were just that: loan agreements. The
12     return consideration for these loans was exorbitant interest—up to 30%!
13           140. No proper or adequate consideration was paid for the equity that was added
14     as a “sweetener” for TBL: TBL did not pay fair value for this equity. This conclusion is
15     supported by the fact that TBL aggressively insisted upon, and allegedly received, 6% in
16     equity in Paragon in connection with the October 1, 2015 and December 2, 2016 loans,
17     despite no mention whatsoever of a grant of equity in those two loan agreements.
18           141. At the time these agreements were entered into, Plaintiffs did not know they
19     were not supported by adequate consideration.
20           142. As a result of this duress, Plaintiffs are entitled to rescission of the April 25,
21     2014, April 18, 2017, February 9, 2018, June 6, 2018, and August 2, 2018 agreements.
22     This Complaint shall serve as notice of Plaintiffs’ intent to rescind these agreements.
23                                      PRAYER FOR RELIEF
24           Wherefore, Plaintiffs pray for relief and judgment against Defendants, as follows:
25           1.     For compensatory damages, in an amount to be proven at trial but above the
26                  jurisdictional limit.
27           2.     For special damages, in an amount to be proven at trial.
28           3.     For punitive damages, in an amount to be proven at trial.

                                                22
                                             COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 23 of 24 Page ID #:23


 1          4.    For interest.
 2          5.    For costs of suit.
 3          6.    For attorneys’ fees.
 4          7.    For such other relief as the Court may deem just and appropriate.
 5
 6     DATED: March 23, 2021                      NOVIAN & NOVIAN, LLP
 7
                                           By:     /s/ Farhad Novian
 8                                                FARHAD NOVIAN
                                                  JOON SONG
 9
10                                                Attorneys for Plaintiffs PARAGON
                                                  TECHNOLOGY & DEVELOPMENT, INC.
11
                                                  and GATSBY ENTERPRISES, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              23
                                           COMPLAINT
     Case 2:21-cv-02547-DMG-AFM Document 1 Filed 03/23/21 Page 24 of 24 Page ID #:24


 1                               DEMAND FOR JURY TRIAL
 2           Plaintiffs PARAGON TECHNOLOGY & DEVELOPMENT, INC. and GATSBY
 3     ENTERPRISES, INC. hereby demand a jury trial in this action.
 4
 5     DATED: March 23, 2021                     NOVIAN & NOVIAN, LLP
 6
                                           By:    /s/ Farhad Novian
 7                                               FARHAD NOVIAN
                                                 JOON SONG
 8
 9                                               Attorneys for Plaintiffs PARAGON
                                                 TECHNOLOGY & DEVELOPMENT, INC.
10
                                                 and GATSBY ENTERPRISES, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             24
                                          COMPLAINT
